Citation Nr: 0319973	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  94-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from September 1940 to May 
1947 and was a prisoner or war (POW) from May 10, 1942, to 
August 26, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, among other things, denied an increased 
disability rating for service-connected PTSD.  The case is 
currently under the jurisdiction of the RO in Columbia, South 
Carolina.

The Board remanded the claim for further development of the 
evidence in November 1997.  In March 2000, the Board issued a 
decision denying an increased rating for service-connected 
PTSD.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) which 
vacated the Board's decision in August 2001 and remanded the 
case for consideration under a new law that had been enacted 
in November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA).

REMAND

The VCAA emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The law applies to all claims filed on or after the date of 
its enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).  
VA promulgated regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

Under additional regulations issued after enactment of the 
VCAA and effective February 22, 2002, the Board had been 
conducting evidentiary development of appealed cases 
directly, under authority provided at 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii) (2002).  However, in Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that the Board is "primarily an 
appellate tribunal" and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the "agency of original jurisdiction" 
(AOJ) for initial consideration and without having to obtain 
the appellant's waiver.  Disabled Am. Veterans, 327 F.3d at 
1346-47.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."  
Id. at 1347.

In this case, the Board attempted to undertake development of 
the evidence under the regulations in effect prior to the 
Federal Circuit's ruling in Disabled Am. Veterans.  In April 
2003, it ordered that the veteran be afforded a psychiatric 
examination in conjunction with his claim for an increased 
rating for PTSD.  However, the case was returned to the Board 
without the report of this examination, if conducted.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant, the case is REMANDED for the following 
development:

1.  If an examination of the veteran 
scheduled in April 2003 was conducted, 
obtain the report of that examination and 
place it in the claims file.

2.  If no examination was conducted, 
please make arrangements for the veteran 
to be afforded a psychiatric examination.  
Provide the examiner with the claims 
folder for review.  After reviewing the 
medical evidence in the claims folder, 
the examiner should provide diagnoses of 
all psychiatric disorders found to be 
present and offer an opinion as to the 
extent to which the service-connected 
PTSD results in social and occupational 
impairment.  A complete rationale for the 
opinion expressed must be provided.  The 
examiner should indicate the veteran's 
overall psychological, social, and 
occupational functioning using the Global 
Assessment of Functioning (GAF) scale 
provided in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  If the examiner is unable to 
provide the requested opinions without 
resorting to speculation, he or she 
should so state.

The examiner should indicate in the 
examination report that the claims folder 
has been reviewed.  If the veteran does 
not report for the examination, please 
provide verification that the veteran did 
not report and a copy of the notification 
to the veteran of the examination.

3.  Readjudicate the veteran's claim for 
entitlement to an increased rating for 
service-connected PTSD based on the 
evidence in its entirety.  If the benefit 
sought on appeal remains denied, provide 
the veteran with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




